            Case 1:21-cv-10585-FDS Document 25 Filed 05/19/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

___________________________________
                                     )
MARTIN J. WALSH, Secretary of Labor, )
United States Department of Labor,   )
                                     )              Civil Action No. 1:21-cv-10585
Plaintiff,                           )
                                     )
v.                                   )
                                     )
CAPONE BROS., INC. and               )
CHARLES L. CAPONE,                   )
Defendants.                          )
                                     )
Defendant                            )
___________________________________ )


 DEFENDANT’S ANSWER TO THE PLAINTIFF’S COMPLAINT FOR INJUNCTIVE
                            RELIEF

       The Defendants, Capone Bros., Inc. and Charles L. Capone (“Defendants”), by and

through its undersigned attorney, hereby answers the Plaintiff Martin J. Walsh, Secretary of

Labor, United States Department of Labor (the “Secretary”) complaint which seeks to restrain

the Defendants from allegedly retaliating against Nicole Hanson and other employees in

violation of Section 15(a)(3) of the Fair Labor Standards Act (FLSA), 29 U.S.C. § 215(a)(3).




                                 JURISDICTION AND VENUE


   1. Paragraph 1 draws a legal conclusion for which no response is required.

   2. Paragraph 2 draws a legal conclusion for which no response is required.




1259859v1
      Case 1:21-cv-10585-FDS Document 25 Filed 05/19/21 Page 2 of 6




                             FACTUAL ALLEGATIONS

3. Paragraph 3 draws a legal conclusion to which no response is required.

4. Admitted.

5. Admitted.

6. Admitted.

7. Paragraph 7 draws a legal conclusion to which no response is required.

8. Denied.

9. Denied.

10. Denied.

11. Denied.

12. Denied.

13. Denied.

14. Admitted

15. Denied.

16. The Defendants lack the facts or information sufficient to admit or deny.

17. Denied.

18. Paragraph 18 draws a legal conclusion to which no response is required. To the extent

   that a response is required, denied.

19. Admitted.

20. Admitted in so much as Mr. Capone called Ms. Hanson’s new employer; denied as to the

   substance of the call.

21. Paragraph 21 draws a legal conclusion to which no response is required. To the extent

   that a response is required, denied.



                                            2
         Case 1:21-cv-10585-FDS Document 25 Filed 05/19/21 Page 3 of 6




   22. Denied in so much as Mr. Capone “located” Ms. Hanson’s new employer; denied that

       Mr. Capone threatened to “go after” Ms. Hanson. The Defendants lack the facts or

       information sufficient to admit or deny Ms. Hanson’s emotional state. To the extent a

       response is required, denied.

   23. Denied.

   24. Paragraph 24 draws a legal conclusion to which no response is required. To the extent

       that a response is required, denied.



                                  FIRST CAUSE OF ACTION

   25. Paragraph 25 draws a legal conclusion to which no response is required.

   26. Paragraph 26 draws a legal conclusion to which no response is required.

   27. Denied.

   28. Denied.

   29. Paragraph 28 draws a legal conclusion to which no response is required. To the extent

       that a response is required, denied.



                                    PRAYER FOR RELIEF

       The Plaintiff should not be entitled to any of the relief sought as it will be unable to

sustain its burden under its Complaint. More specifically, the Defendants respond to the

Plaintiff’s Prayer for Relief in the following manner:

       a. Denied.

       b. Denied.

       c. Denied.



                                                 3
      Case 1:21-cv-10585-FDS Document 25 Filed 05/19/21 Page 4 of 6




   d. Denied.



                              AFFIRMATIVE DEFENSES

1. Plaintiff’s claim, in whole or in part, fails to state a claim upon which relief can be

   granted.

2. Some or all of the Plaintiff’s claims are barred, in whole or in part, by release.

3. Some or all of the Plaintiff’s claims are barred, in whole or in part, by waiver.

4. Some or all of Plaintiff’s claims are barred, in whole or in part, because Plaintiff had

   completed its audit and has not demonstrated that the Defendants’ alleged conduct caused

   it to sustain damages.

5. Some or all of Plaintiff’s claims are barred, in whole or in part, because the Plaintiff has

   put forth no evidence that this Court has subject matter jurisdiction over the Defendants

   as an “enterprise engaged in commerce or in the production of goods for commerce”

   within the definition of 29 U.S.C. § 203(s)(1).

6. Some or all of Plaintiff’s claims are barred, in whole or in part, because the Plaintiff has

   put forth no evidence that the Defendants had knowledge that the “other employees” had

   filed any complaint or instituted or caused to be instituted any proceeding under or

   related to an FLSA investigation, or have testified or is about to testify in any such FLSA

   proceeding under 29 U.S.C. § 215(a)(3).

7. Some or all of Plaintiff’s claims are barred, in whole or in part, because the Plaintiff has

   put forth no evidence that the Defendants had knowledge that the “other employees”

   engaged in protected activity for purposes of a retaliation analysis under 29 U.S.C.

   § 215(a)(3).



                                              4
      Case 1:21-cv-10585-FDS Document 25 Filed 05/19/21 Page 5 of 6




8. Some or all of Plaintiff’s claims are barred, in whole or in part, because the Plaintiff has

   put forth no evidence that the “other employees” suffered any adverse employment action

   for purposes of a retaliation analysis under 29 U.S.C. § 215(a)(3).

9. Some or all of Plaintiff’s claims are barred, in whole or in part, because Ms. Hanson

   suffered no adverse employment action for purposes of a retaliation analysis under 29

   U.S.C. § 215(a)(3).

10. The Plaintiff has failed to establish a legal or statutory basis for punitive damages.

11. The Plaintiff has failed to establish a legal or statutory basis for “awarding the Secretary

   all costs of this action.”



                                     JURY DEMAND

   The Defendants demand a trial by jury on all triable issues.

   WHEREFORE, the Defendants requests that this Honorable Court:

   (1) Enter Judgment in favor of the Defendants on the sole count of the Complaint;

   (2) Award the Defendants their attorneys’ fees and costs; and

   (3) Award the Defendants such other relief as this Honorable Court may deem just and

       equitable.




                                              5
         Case 1:21-cv-10585-FDS Document 25 Filed 05/19/21 Page 6 of 6




                                    Respectfully Submitted by,

                                    CAPONE BROS., INC. and
                                    CHARLES L. CAPONE,


                                    /s/ Matthew L. Feeney
                                    Matthew L. Feeney, Esq., BBO #660011
                                    MURPHY, HESSE, TOOMEY & LEHANE, LLP
                                    300 Crown Colony Drive, Suite 410
                                    Quincy, MA 02169
                                    Telephone: (617) 479-5000
                                    Facsimile: (617) 479-6469
                                    mfeeney@mhtl.com
                                    Dated: May 19, 2021


                              CERTIFICATE OF SERVICE

       I, Matthew L. Feeney, hereby certify that this document filed through the CM/ECF
system will be sent by e-mail to the following recipients:


Mark A. Pedulla, Esq.
U.S. Department of Labor
Office of the Solicitor
JFK Federal Building
15 New Sudbury Street
Boston, MA 02203
Telephone: (617) 565-2500
pedulla.mark.a@dol.gov


                                           /s/ Matthew L .Feeney
                                           Matthew L. Feeney, Esq.




Dated: May 19, 2021




                                              6
